Detailed  Action 

►1.	A request for continued examination under 37 CFR 1.114, including the fee set forthin 37 CFR 1.17(e), was filed on 31 MAR 2021 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Claim(s) 5-7, 13-15, 17-18, 20, 29, 31, 48, 50 and 53-59 is/are now pending.

►2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

New Examiner


►	Please note that this application has been transferred to a different examiner within Technology Center 1600, Art Unit 1634. See the closing paragraph of this action for details.


35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 13, 5-7, 14-15, 17-18, 53-58 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

Claim 13 is indefinite in that it recites the phrases “newly introduced” (2 instances, lines 5-6)    and “newly added” (6 instances, lines 11-12,, 18-19 and 22-23). These are relative terms and therefore the metes and bounds of what is intended cannot be determined. The examiner is willing to participate in a telephone interview to discuss the issues raised in this Office Action.  

Claim 53 also includes the “newly introduced” and “newly added” language as in Claim 13.
 
Claims  54-59 include the “newly added” language.  

Claims 54-56 which are all dependent on Claim 13 recite “the covalent binding”. Does this refer to the covalent immobilization of Claim 13 or something else? As is, the phrase  “the covalent binding” lacks proper antecedent basis in Claim 13. 

The phrase “ the covalent binding” in Claims 57-59 lack proper antecedent basis in Claim 20 and/or 29.


35 U.S.C. 102 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


35 U.S.C. 103 

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 13, 5-7, 18, 20, 29, 55 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancaniello et al. [US 5,683,901(1997) – hereinafter “Rancaniello” – cited in a previous Office Action ] in view of  Reddy et al. [Critical Reviews in Biotechnology 13(3) :255(1993) – hereinafter “Reddy” – cited by applicant] and  Wang et al. [J of Physical Chemistry B 118 :5670 (2014) – hereinafter “Wang’ – cited in a previous Office Action].

	Claim 13 is drawn, in part, to a method for in vitro transcription of a linear template DNA comprising the steps of 
contacting a plasmid DNA having at least one recognition sequence for a restriction enzyme with said restriction enzyme, wherein the restriction enzyme is covalently immobilized to a solid support, wherein the restriction enzyme comprises at least one newly introduced cysteine residue compared to a wild type restriction enzyme, wherein the at least one newly introduced cysteine residue is located at a terminus of the restriction enzyme, and wherein the at least one cysteine residue is attached to the restriction enzyme via a linker element, wherein the restriction enzyme is selected from the group consisting of:
ii) a functional Hindlll comprising an enzyme portion having at least 90% sequence identity to SEQ ID No. 2, a newly added C-terminal cysteine residue, and a linker element positioned between the enzyme portion and the newly added C-terminal cysteine residue; and
b)    transcribing the linear template DNA into RNA in vitro, and
c)    obtaining the resulting RNA. 
Rancaniello teach a method for the in vitro translation of a linear template DNA comprising most of the limitations of Claim 13 except  Rancaniello  does not teach the use of a covalently immobilized restriction enzyme rather Rancaniello  teach linearization of their DNA substrate at an appropriate restriction site. However, covalently immobilized restriction enzymes  were known as evidenced by at least Reddy. Reddy teach the covalent immobilization of restriction enzymes (e.g. Hind III) to solid supports, see at least pg 260. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the covalently immobilized HindIII restriction enzyme for whatever prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). Furthermore, the PHOSITA would have been motivated to utilize a covalently immobilized restriction enzyme in order to gain the advantages of immobilized enzymes disclosed by Reddy, see the 1st paragraph of the introduction. The second aspect of Claim 13 not disclosed by Rancaniello or Rancaniello in view of Reddy is the use of an introduced C-terminal cysteine residue into the restriction enzyme (e.g. HindIII) comprising a linker positioned between the enzyme portion and the C terminal cysteine residue.  However it was known to introduced cysteine residues onto C-terminus of  proteins/peptides via a linker (e.g. via thiolether bond, a linker), see at least the abstract of Wang.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the HindIII of Reddy wherein a cycteine residue is included at its C-terminal  via a linker in order to facilitate the immobilization of the HindIII enzyme. Furthermore by applicant’s own omission, see para 256 of US 2018/0208957 Watanabe et al.  Acta Crystallographica Section D: Biological Crystallography 65.12: 1326-1333(2009) –hereinafter “Watamabe] suggest that the C-terminus of HindIII may be an ideal target for a covalently bound support. According absent an unexpected result the combination of   Rancaniello  in view of  Reddy  and Wang  reasonably suggest the HindIII embodiment of Claims 13, 5-7, 18, 55. Likewise, the combination of  Rancaniello  in view of  Reddy  and Wang  reasonably suggest the HindIII embodiment of Claims 20, 29 and 58.  

  
►	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancaniello in view of  Reddy and  Wang as applied above against Claims 13, 20 and further in view of  Bornhorst ety al. [Methods in Enzymology 326 : 245(2000) – hereinafter “Bornhorst” – cited in a previous Office Action].
	Claim 15 is drawn to an embodiment of the method of Claim 13 wherein the restriction enzyme further comprises a purification tag. 
	Rancaniello in view of  Reddy and  Wang reasonably suggest a method comprising most of the limitations of Claim 15 except these references fail to disclose the use of a purification tag attached to the restriction enzyme. However  purification tags were known as evidenced by at least Bornhorst to enable simple purification of any protein of interest. Accordingly, it would have been prima facie obvious to have included a purification tag on the restriction enzyme used in the method of the primary references, since it was well known in the art that a purification tag on a protein of interest, such as a restriction enzyme, would aid in purification. Based upon the teachings of the cited references, the high skill of PHOSITA , and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.

►	Claim(s) 17, 31 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancaniello in view of  Reddy and  Wang as applied above against Claims 13, 20 and further in view of Levenson et al. [US 2002/0045663 – hereinafter “Levenson”].
	Claims 17, 31, 48 are drawn to embodiment of method and/or composition wherein the immobilized restriction enzyme is present within an enzyme reactor. It is inherent to the method of Rancaniello that the mixture to which the phenol purified DNA substrate is added is present in some type of tube or vessel (i.e. enzyme reactor), see Example 9. Regardless, enzyme reactors were well known as was  evidenced by at least Levenson, see at least the para 147. Levenson teach carrying out a enzymatic reaction in a Eppendorf tube (i.e an enzyme reactor). Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the  reaction vessel  of Levenson for whatever reaction vessel was inherently utilized by Rancaniello. Note that  substitution of one known second method/reagent/ reaction vessel with known properties for a first  known method/reagent/reaction vessel with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). 


►	Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancaniello in view of  Reddy and  Wang as applied above against Claims 13, 20 and further in view of  Ahern, H. [The Scientist 9(15) : 20 (1995) – hereinafter “Ahern”] 
	Claim 50 are drawn to embodiment of  the composition of Claim 20 wherein the irestriction enzyme of Claim 20 is mmobilized on a solid support and present with a kit which kit further comprises a suitable reaction buffer. 
	Rancaniello in view of  Reddy and  Wang reasonably suggest a composition comprising most of the limitations of Claim 50 for the reason(s) outlined above except these refrences do not teach a kit. However, kits were well known as was the advantages of assembling the reactant(s) of a given procedure performed in the molecular biology setting into a kit format as evidenced by Ahern.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  assemble all of the reagents necessary for performing the in vitro transcription reaction suggested by the combination of  Rancaniello in view of  Reddy and  Wang  into a kit format. The PHOSITA would have been motivated to make this modification in order to gain the advantages of the kit format disclosed by Ahern.

Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are  deemed moot in view of the new grounds of rejection.


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

24 JUL 2021 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/US2016/059651

Planned Search 

Search terms:

Inventor(s) e.g. Roos T?/au 

In vitro transcription 
Restriction (enzyme or nuclease or ehdonuclease)
Immobilize$
Cysteine
Linker$
C terminus or C-terminal
►	See the Examiner’s  EAST  and  STNext  search notes/strategy in IFW